The causes assigned for reversal are quoted in the per curiam
of the Supreme Court, ubi supra, and there is little to add here. No. 1 points to no judicial action. No. 2 is that the court failed to direct a verdict for the defendant. The Supreme Court seems to have considered this specification as based on all the evidence in the case, but the motion for direction was made when the state rested, and we have held that if justified at that point, a denial may work a reversal under section 136 of the Criminal Procedure act. State v. Bacheller, 89 N.J.L. 433;State v. Contarino, 92 Id. 381. However, we have examined the evidence on the state's case, and find that when the state rested, the question of defendant's guilt was clearly for the jury.
No. 3 is that the verdict was against the weight of evidence. Our examination of the evidence satisfies us that it was not.
Nos. 4, 5 and 6 are general in form, and are futile for the reason stated by the Supreme Court. State v. Blaine,104 N.J.L. 325. See Shedaker v. James, 107 Id. 400. We learn also from the per curiam below that the fifth cause for reversal was abandoned in the Supreme Court.
The judgment is affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 207